Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 objected to because of the following informalities:  Claim 9, line 2 recites “switching probability of newly added register” which should be changed to --a switching probably of a newly added register-- .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites the limitation "the original state machine registers" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 10, 11, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by “Chakraborty” (US 8402401).

Regarding Claim 1:
An integrated circuit (Col. 1, lines 43-46, “The methods and systems can be implemented as part of a design flow for an integrated circuit (IC) that may utilize one or more IP cores as building blocks for the IC chip …”) comprising: 
a finite state machine (Col. 3, lines 45-47, “This can be achieved… through the modification of the state transition function (e.g., corresponding to a finite state machine (FSM) …”) having functional and obfuscated modes corresponding to the integrated circuit being operable and inoperable (Fig. 9 details a FSM of a circuit that comprises of an obfuscated mode (element 208) and a normal mode (210), where the obfuscated mode contains incorrection functions and the normal mode contains correct functions); 
wherein the finite state machine operates in the obfuscated mode in the absence of proper input (Col. 11, lines 39-42, “Thus until the initialization key has been applied, the circuit operates in its obfuscated mode, such that its outputs do not correspond to the circuit’s desired function”; i.e., until a correct input key (e.g., P0 -> P1 -> P2) is input into the FSM, the FSM continuously operates in the obfuscated mode); 
wherein in response to proper input (Fig. 9, P0 -> P1 -> P2 constitutes as a proper input - see Col. 11, lines 46-49), the finite state machine operates in the functional mode using hidden state transitions not accessible in the absence of the proper input (Fig. 9 details that in order to transition to a normal mode, a proper input of P0 -> P1 -> P2 is necessitate in the obfuscated mode, where the normal mode state transitions are thereby “hidden” and not accessible until the proper input is received) .

Regarding Claim 4:
The integrated circuit of claim 1, wherein the finite state machine comprises multiple states (Fig. 9 details an obfuscated mode comprising multiple states (S0, S1, S2, S3, and S4) and a normal mode comprising multiple states (S5, S6, S7, S8, S9, S10), and transitions between at least two of the multiple states requires the proper input (Fig. 9 further details that in order to transition between the obfuscated mode states to the normal mod estates requires the input of P0 -> P1 -> P2).

Regarding Claim 5:
The integrated circuit of claim 4, wherein in the obfuscated mode, the finite state machine engages state traps that prevent transitions between the at least two of the multiple states (Fig. 9, state elements S3 and S4 operate as “traps” that prevent a transition to the normal mode states).

Regarding Claim 10:
The integrated circuit of claim 1, wherein the mode is determined in response to a logical signal (Fig. 9 details that the “enabling key” (i.e., a logical signal) is P0, P1, P2 which enables the circuit to determine whether to transition to a normal mode).

Regarding Claims 11, 14, and 15:
Method claims 11, 14, and 15 correspond to respective integrated circuit claims 1, 4, and 5, and contain no further limitations. Thus claims 11, 14, and 15 are rejected by applying the same rationale used to reject claims 1, 4, and 5 above, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 6, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Chakraborty” (US 8402401) in view of “Hamilton” (US 4926444).

Regarding Claim 2:
Chakraborty teaches:
The integrated circuit of claim 1, wherein the proper input is … a logical sequence (Fig. 9 details that the “enabling key” (i.e., a logical signal) is P0, P1, P2 which enables the circuit to determine whether to transition to a normal mode).
Chakraborty does not disclose:
… wherein the proper input is a predetermined frequency …
Hamilton teaches:
 	… wherein the proper input is a predetermined frequency (Abstract, “When the data to be transmitted comprises a plurality of data values, each data value is represented by a different predetermined frequency. Further, each data value is represented by the transmission of the predetermined frequency for a predetermined transitionary interval plus one cycle or period”) …
	Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Chakraborty’s system to protect an integrated circuit design by enhancing Chakraborty’s input to include a predetermined frequency value, as taught by Hamilton, in order to allow for different types of inputs to be accepted by Chakraborty’s system.
	The motivation is to expand the environments Chakraborty’s system can be utilized in by utilizing different types of inputs, such as predetermined frequency values, that can be communicated.

Regarding Claim 6:
Chalraborty teaches
The integrated circuit of claim 4, 
Chakraborty does not disclose:
… wherein the proper input includes a predetermined frequency maintained for a predetermined number of cycles.
Hamilton teaches:
 	… wherein the proper input includes a predetermined frequency maintained for a predetermined number of cycles (Abstract, “When the data to be transmitted comprises a plurality of data values, each data value is represented by a different predetermined frequency. Further, each data value is represented by the transmission of the predetermined frequency for a predetermined transitionary interval plus one cycle or period”; i.e., the predetermined frequency is maintained for at least an additional cycle).
	Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Chakraborty’s system to protect an integrated circuit design by enhancing Chakraborty’s input to include a predetermined frequency value, as taught by Hamilton, in order to allow for different types of inputs to be accepted by Chakraborty’s system.
	The motivation is to expand the environments Chakraborty’s system can be utilized in by utilizing different types of inputs, such as predetermined frequency values, that can be communicated.

Regarding Claim 12:
Method claim 12 corresponds to integrated circuit claim 2 and contains no further limitations. Thus claim 12 is rejected by applying the same rationale used to reject claim 2 above.

Claim(s) 3, 7, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Chakraborty” (US 8402401) in view of “Younis” (US 2017/0077761).

Regarding Claim 3:
Chakraborty teaches:
The integrated circuit of claim 1, wherein the proper input is … a logical sequence (Fig. 9 details that the “enabling key” (i.e., a logical signal) is P0, P1, P2 which enables the circuit to determine whether to transition to a normal mode).
Chakraborty does not disclose:
… wherein the proper input is a predetermined coupling capacitance …
Younis teaches:
 	… wherein the proper input is a predetermined coupling capacitance  (Abstract, “A power harvesting circuit a p-channel circuit”; ¶0043, “a power harvesting circuit 32 that includes a p-channel circuit 72, an n-channel circuit 70, an AC (or input) coupling capacitance circuit (Ci)…”; ¶0059, “As may also be used herein, the terms “processing module”, “processing circuit”, “processor”, and/or “processing unit” may be a … state machine…”) …
	Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Chakraborty’s system to protect an integrated circuit design by enhancing Chakraborty’s input to include a predetermined coupling capacitance, as taught by Younis, in order to allow for different types of inputs to be accepted by Chakraborty’s system.
	The motivation is to expand the environments Chakraborty’s system can be utilized in by utilizing different types of inputs, such as predetermined coupling capacitance, that can be communicated.

Regarding Claim 7:
Chakraborty teaches:
The integrated circuit of claim 4, …
Chakraborty does not disclose:
… wherein the proper input includes a predetermined coupling capacitance.
Younis teaches:
 	wherein the proper input includes a predetermined coupling capacitance (Abstract, “A power harvesting circuit a p-channel circuit”; ¶0043, “a power harvesting circuit 32 that includes a p-channel circuit 72, an n-channel circuit 70, an AC (or input) coupling capacitance circuit (Ci)…”; ¶0059, “As may also be used herein, the terms “processing module”, “processing circuit”, “processor”, and/or “processing unit” may be a … state machine…”).
	Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Chakraborty’s system to protect an integrated circuit design by enhancing Chakraborty’s input to include a predetermined coupling capacitance, as taught by Younis, in order to allow for different types of inputs to be accepted by Chakraborty’s system.
	The motivation is to expand the environments Chakraborty’s system can be utilized in by utilizing different types of inputs, such as predetermined coupling capacitance, that can be communicated.

Regarding Claim 13:
Method claim 13 corresponds to integrated circuit claim 7 and contains no further limitations. Thus claim 13 is rejected by applying the same rationale used to reject claim 7 above.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Chakraborty” (US 8402401) in view of “Sadhasivan” (US 2017/0149573).

Regarding Claim 8:
Chakraborty teaches:
The integrated circuit of claim 4, …
Chakraborty does not disclose:
… wherein the multiple states are re-encoded with a randomly assigned new state bit.
Sadhasivan teaches:
… wherein the multiple states are re-encoded with a randomly assigned new state bit (Fig. 6, step 512; ¶0068, “The bit-selected obfuscated values from the PUF/ECC, or randomly fused array output can be loaded into obfuscation state machine 320…”; i.e., load multiple states of an obfuscated state machine with random bit values).	
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Chakraborty’s system to protect an integrated circuit design by enhancing Chakraborty’s obfuscated state machine to load random bit values into the states prior to initialization, as taught by Sadhasivan, in order to prevent an external party from learning how the states of the obfuscated state machine perform.
	The motivation is to provide further protection of an integrated circuit by seeding an obfuscated state machine of the circuit with random bit values upon initialization. This prevents an external party from observing multiple instances operation to derive certain operational patterns, thus defeating the security an obfuscated mode would provide.

Regarding Claim 9:
The integrated circuit of claim 8, wherein Chakraborty in view of Sadhasivan further teaches the re-encoding is done to ensure that there is no imbalance in switching probability of newly added register in comparison to the original state machine registers (Sadhasivan, ¶0038, “… obfuscation technology as described herein enables a one-time authentication of the protected device in the context of the particular the board/system installation and manufacturing parameters … The authentication key can be specific to the protected device in the context of the particular the board/system installation and manufacturing parameters”; ¶0047, “The information retained by the device/board identifier and manufacturing data component 314 and used for the second portion of the obfuscation code can be used by the IP owner for several reasons. First, the reporting of the unique device ID by the manufacturer/device user, by itself, can be used to update the manufactured silicon count and thus to thwart any overbuilding attempt by a fabrication house. Secondly, once the pairing of the protected device to a board/system is reported, any future pairing of the same device (ID) with another board/system can be further investigated to determine if the new usage is for a remarked counterfeit part usage attempt”; i.e., re-encode an integrated circuit’s obfuscation state machine with bit values that represent a one-time authentication code in order to maintain the probability that the integrated circuit remains unique through multiple pairing attempts).
The motivation to reject claim 9 under Sadhasivan is the same motivation used to combine Sadhasivan to Chakraborty in rejecting claim 8 above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B POTRATZ whose telephone number is (571)270-5329.  The examiner can normally be reached on M-F 10 A.M. - 6 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491